The petition in error herein, with case-made attached, was filed in this court on September 28, 1909. No briefs have been filed, nor has any further appearance been made by or on behalf of plaintiff in error. The state has filed a motion on that account to dismiss the appeal or affirm the judgment below, to which motion no response has been filed. We are not advised as to the matter upon which a reversal of this cause is asked. We have examined the record, and no error is apparent. The motion to affirm will therefore be sustained, and the judgment below will be affirmed. The mandate of this court is ordered issued to the county court of Okfuskee county, directing said court to enforce its judgment and sentence herein.